Citation Nr: 1427133	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1973 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for PTSD.

In June 2012, the Veteran testified during a personal hearing at the RO and, in October 2013, he testified during a hearing at the RO before undersigned.  Transcripts of the hearings are of record.

The August 2013 supplemental statement of the case (SSOC) indicates that the Agency of Original Jurisdiction (AOJ) reviewed VA medical records dated to July 2013, although the Veteran's electronic records file includes VA medical records dated to November 2013.  The Veteran did not waive initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, given the Board's determination herein, that grants the claim on appeal, the matter is moot.


FINDING OF FACT

A psychiatric disability, diagnosed as PTSD, a generalized anxiety disorder, and a bipolar disorder, had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran asserts that he has an acquired psychiatric disorder, claimed as PTSD, related to his active service.  

Upon review of the record, the Board finds that the evidence is in relative equipoise. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2013). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (203).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).

The new amended regulation applies to the Veteran's claim, as he contends that his PTSD is due to his fear of enemy activity while stationed in Korea from 1977 to 1978 and from 1981 to 1983.  

In written and oral statements, the Veteran reports that, from 1977 to 1978, he was stationed at the Demilitarized Zone (DMZ) and feared enemy activity.  He ran patrols, maintained guard posts, and conducted daylight sweeps.  See Board hearing transcript at page 2.  

During the Veteran's second tour, from 1981 to 1983, he returned to the DMZ and was assigned to the Armistice Commission as a joint observer to investigate armistice violations.  Id. at 3.  He explained that he conducted field investigations of North Korean Armistice violations that included gathering photographic and physical evidence.  See February 2013 written statement.  The Veteran ensured all violations of Arms Agreements were processed and verified before given to the North Koreans.

The Veteran was the issuing authority of all DMZ passes to UN and Republic of Korean forces, and special investigative teams.  He was on call 24 hours a day and responded to any incident that happened inside the DMZ.  He described an incident that occurred on July 3, 1981, when he was called because a North Korean infiltrator was spotted north of Tong Du San, Korea.  A search was organized and the infiltrator was found but a firefight ensued and the infiltrator was killed.  The Veteran photographed the infiltrator and his equipment, gathered up all equipment, and identified it for a meeting in Panmunjom

The Veteran also investigated several fire fights within the DMZ on a monthly basis, excavated war death from the Korean War on three occasions, and catalogued and returned remains to the North Koreans/Chinese People Volunteers when identifications were properly made.  See Board hearing transcript at page 3 and February 2013 written statement.  He reported some sleep problems in service, particularly after patrols when he had difficulty winding down, but did not receive medical treatment.  Id. at 3.   He talked with someone in service who said it was normal.  The Veteran continued to have sleep difficulty and did not like being in large crowds.

The Veteran's service personnel records confirm that he was stationed in Korea from July 1977 to July 1978 as a Team Leader, and from March 1981 to March 1983 as an Operations Sergeant.  

A July 2013 RO memorandum indicates that the RO was unable to verify the Veteran's stressors including the July 3, 1981 event.  In an August 2013 response, the Veteran noted that the RO requested verification from the Headquarters United States Southern Command, that covers Central and South America, and would be unable to verify any incidents that occurred in Korea.  

Nevertheless, the issue in this case is whether the Veteran has a diagnosis of PTSD or another psychiatric disorder that had its onset in active service.  

Service treatment records do not reflect treatment for a psychiatric disorder.  On a Report of Medical History, completed in October 1992 when he was examined for retirement, the Veteran checked yes to having difficulty sleeping.  A psychiatric abnormality was not noted on clinical evaluation at that time.

In March 2011, a VA examiner diagnosed the Veteran with "subthreshold" PTSD.  The examiner noted that, during military service in Korea, the Veteran was exposed to events that threatened death or serious injury to him or others, meeting Criteria A for a DSM-IV diagnosis of PTSD, but did not meet the other essential criteria for the diagnosis.  

VA outpatient medical records show that, on April 26, 2011, the Veteran requested evaluation for PTSD and was seen by a psychiatrist.  He reported being in multiple firefights and removing dead bodies, and had service-related dreams two to three times per week, with some mild avoidance symptoms.  Some possible bipolar symptoms were noted.  Mild PTSD symptoms were also noted.  The Axis I diagnosis was an anxiety disorder, not otherwise specified (NOS) with a need to rule out PTSD.  

On May 4, 2011, the Veteran was evaluated by Dr. W., a PTSD clinic psychologist, who noted that he had a score of 56 on the SCL-C test, which was in the range for PTSD.  The Veteran included more data supportive of all six clusters but had no clear cluster A incident, although he reported being in life-threatening and fear inducing events.  It was noted that the Veteran was "on the borderline for a full diagnosis of PTSD" but currently had a subthreshold diagnosis.

Thereafter, the Veteran received regular outpatient individual and group therapy for PTSD.  He was seen in the VA outpatient mental health clinic by Drs. F. and M., psychiatry residents, and attended PTSD group therapy led by Dr. W. and others.  Records dated through September 2011 show that Dr. F. diagnosed a need to rule out PTSD.  On October 25, 2011, the diagnosis included PTSD.  

A December 20, 2011 Mental Health Diagnostic Study Note shows that the Veteran met Criteria B, C, and D, and a PTSD diagnosis was suggested.

In a March 2012 addendum, the VA examiner reviewed the Veteran's medical records, including those from April and May 2011, reflecting diagnoses of PTSD.  The psychologist again opined that it was less likely as not that the Veteran had a diagnosis of PTSD that met all the DSM-IV criteria for PTSD.  

A June 2012 Initial PTSD evaluation, prepared by Dr. F., found that the Veteran had a diagnosis of PTSD that conformed to the DSM-IV criteria based on current evaluation and also diagnosed the Veteran with a generalized anxiety disorder.  It was noted that the Veteran's only reported stressor was military service in Korea that involved multiple events there that threatened death or serious injury.  This stressor was related to the Veteran's fear of hostile or terrorist activity.  His symptoms included depressed mood, anxiety, suspiciousness, disturbance of motivation and mood, and impaired impulse control.

An undated signed statement from Dr. A.M. is to the effect that he treated the Veteran who was also seen by his colleague, Dr. F.  In reviewing Dr. F.'s notes, as well as his own assessment, Dr. A.M. stated that the Veteran "does meet criteria for PTSD.  His trauma is related to his time of service in the DMZ in Korea, and the particular duties he held there."  

According to Dr. A.M., the Veteran's time of service in a highly patrolled area, as well as the near constant threat of danger, precipitated the fear of death and anxiety response that continued to cause symptoms at this time.  The Veteran also described contact with victims of combat, and having to identify dead bodies.  This exposure continued to produce content of nightmares and lead to hyper vigilance.  Dr. A.M. opined that the Veteran continued to suffer with PTSD related to his active duty service.

In a December 2012 medical report, the VA examiner reviewed the Veteran's medical records and reiterated his opinion that it was less likely than not that the Veteran had a diagnosis of PTSD that met the DSM-IV criteria.  

In the January 2013 SSOC, the AOJ reported that it had "[a] discussion with the Omaha VA [medical center] indicat[ing] that [Drs. F. and M.] are not certified to provide a diagnosis of PTSD."  No reasons for this conclusion were provided.  

Then, in a January 18, 2013 PTSD Clinic note, Dr. W. noted that he diagnosed the Veteran with "PTSS" (posttraumatic stress syndrome) that "basically" agreed with the March 2011 VA examiner's diagnosis.  Thereafter, the Veteran obtained the June 2012 examination report and letter from Drs. F. and M., the two psychiatry residents.  Dr. W. consulted with the Director of the PTSD Program, who reported that the residents were not certified to perform C & P evaluations but "are qualified in every manner to make that diagnosis."  Dr. W. told the Veteran that he believed "their clinical opinion is valid and evidentiary."  An Axis I diagnosis of PTSD by history was noted.

Here, the undated report from Dr. A.M. satisfies the requirements for establishing service connection for PTSD.  It provides a medical diagnosis; links it to in-service stressors; and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f).  The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

A VA psychologist examined the Veteran in March 2011, and concluded that the Veteran had only subthreshold PTSD, but did not meet Criterion B-D for a diagnosis of PTSD and a May 2011 clinic psychologist "basically" agreed with the diagnosis.

However, two treating VA clinic psychiatrists subsequently diagnosed the Veteran with PTSD that was related to his active military service and a clinic psychologist found their diagnosis "valid and evidentiary."

The evidence is in at least equipoise.  The Veteran's underlying psychiatric disability has also been diagnosed as a generalized anxiety disorder and bipolar disorder, in addition to PTSD.  The evidence supports a finding that the psychiatric disability, regardless of diagnosis, was incurred in active service.  The evidence supports a finding that the psychiatric disability, diagnosed as PTSD, was incurred in active service.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


